DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  Claim 8 appears to be missing some language in line 4. Claim 12 recites “the pump”, but independent claim 11 requires a “plurality” of fluid pumps.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2-11/0030963 A1 (Demong et al.) in view of US 2015/0176387 (Wutherich).
As concerns claim 1, Demong et al. discloses a method for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation utilizing a common pumping source (manifold at 24 or 26, the valve headers at 22 are also a “common pumping source” in this instance), the method the capacity of an oilfield pump would obviously be a known quantity and obviously measurable in barrels per minute); fluidly connecting the pump to a common pumping source 24 that is fluidly connected with each of a plurality of cased wellbores in a subterranean formation for providing pumped fracturing fluid to each of the wellbores (see figure 2, the casing is shown at 32); wherein each of the plurality of wellbores has at least one perforation 33 through a casing 32 of the wellbore, but lacks to expressly disclose wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation; and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the common pumping source are configured so that the common pumping source provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation. Wutherich discloses a method for conducting a hydraulic fracturing job wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation (see, 0026, step 10200 and 10300 at figure 1); and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the common pumping source are configured so that the common pumping source provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation (see 0066 et seq., and at least figure 8). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the flow rates for the perforations into the fracturing method to obtain the predictable result of implementing an overall perforation and fracturing strategy that can maximize the production from the wells.

As concerns claim 3, Wutherich discloses the method as recited in claim 1, further comprising: mixing a plurality of separately pumped fluid streams at or near a head of each of the wellbores and thereby providing a mixed fluid stream into the wellbore, the streams comprising: (i) a liquid-phase-only fluid stream and (ii) a solids-laden fluid stream (see at least 0063).
As concerns claim 4, the combination lacks to expressly disclose the specific weights for the solids per gallon of liquid, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 5, Wutherich discloses the method as recited in claim 3, wherein solids in the solids-laden fluid stream comprise proppant (0063).
As concerns claim 6, the combination lacks to expressly disclose the specific proportions for the claimed admixtures; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed proportions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.


	As concerns claim 11, Demong et al. discloses a method for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation utilizing a common pumping source, the method comprising: selecting a plurality of fluid pumps, each having a known operating pump capacity, wherein the operating pump capacity is measurable in barrels per minute (Demong et al. only schematically illustrates a single pumping unit at 28; however multiple pumping units are conventional in fracturing operations, all oilfield pumps will have a known capacity that is obviously measurable in barrels per minute); fluidly connecting the pumps to a common pumping source 24 that is fluidly connected with each of a plurality of cased wellbores 12 in a subterranean formation for providing pumped fracturing fluid to each of the wellbores; wherein each of the plurality of wellbores has at least one perforation 33 through a casing 32 of the wellbore; but lacks to expressly disclose wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation; and 42Halliburton Ref: 2019-IPM-103496 U4 US Polsinelli Ref.: 10050US-652764 wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the common pumping source are configured so that the common pumping source provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation. Wutherich discloses a method for conducting a hydraulic fracturing job wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation (see, 0026, step 10200 and 10300 at figure 1); and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the common pumping source are configured so that the common pumping source provides fracturing fluid see 0066 et seq., and at least figure 8). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the flow rates for the perforations into the fracturing method to obtain the predictable result of implementing an overall perforation and fracturing strategy that can maximize the production from the wells.
	As concerns claim 12, Demong et al. discloses the method as recited in claim 11, wherein the common pumping source is a reservoir, tank or manifold 24 that receives pumped fluid from the pump and supplies pumped fluid to the plurality of wellbores.
As concerns claim 13, Wutherich discloses the method as recited in claim 11, further comprising: mixing a plurality of separately pumped fluid streams at or near a head of each of the wellbores and thereby providing a mixed fluid stream into the wellbore, the streams comprising: (i) a liquid-phase-only fluid stream and (ii) a solids-laden fluid stream (see at least 0063).
As concerns claim 14, the combination lacks to expressly disclose the specific weights for the solids per gallon of liquid, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 15, Wutherich discloses the method as recited in claim 3, wherein solids in the solids-laden fluid stream comprise proppant (0063).
As concerns claim 16, the combination lacks to expressly disclose the specific proportions for the claimed admixtures; nevertheless it would have been obvious to one having ordinary skill in the art prior general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
	As concerns claims 17 and 18, Official Notice is taken that it is well known and obvious to introduce additives into fracturing fluid streams for viscosity control, maintaining proppant suspension, and friction reduction.
	As concerns claim 20, Demong et al. discloses a system for conducting a hydraulic fracturing job on a plurality of wellbores in a subterranean formation utilizing a common pumping source, the system comprising: one or more fluid pumps 28 having a known pump capacity, wherein the operating pump capacity is measurable in barrels per minute (the operating capacity of an oilfield pump is a known quantity, obviously measurable in barrels per minute); a common pumping source 24 that is fluidly connected with the one or more fluid pumps and each of a plurality of cased wellbores 12 in a subterranean formation for providing pumped fracturing fluid to each of the wellbores; wherein each of the plurality of wellbores has at least one perforation 33 through a casing 32 of the wellbore but lacks to expressly disclose wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to successfully fracture the subterranean formation outside the perforation, through the perforation; and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the common pumping source are configured so that the common pumping source provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation. Wutherich discloses a method for conducting a hydraulic fracturing job wherein each perforation has a known rate range within which fracturing fluid is required to be provided to the perforation to see, 0026, step 10200 and 10300 at figure 1); and wherein the wellbores constituting the plurality of wellbores that are fluidly connected to the common pumping source are configured so that the common pumping source provides fracturing fluid to each of the perforations within the known rate range of the respective perforation to successfully fracture the subterranean formation outside the perforation (see 0066 et seq., and at least figure 8). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the flow rates for the perforations into the fracturing method to obtain the predictable result of implementing an overall perforation and fracturing strategy that can maximize the production from the wells.
Claims 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demong et al. and Wutherich, and further in view of US 10,738,580 B1 (Fischer et al.).
As concerns claims 9-10 and 19, the combination discloses the methods of claims 1 and 11, but lacks to expressly disclose wherein the pumps are operated in a damage avoidance mode at either or both a fluid velocity at about or below an erosion-inducing value associated with components of the pump and a fluid pressure at about or below a fatigue-inducing value associated with the fluid end of the pump; nevertheless Fischer et al. discloses a method for conducting a hydraulic fracturing job that uses a plurality of VFD controllers for the pump systems that continuously monitor various parameters and automatically execute corrective actions to prevent damage to any of the components of the fracturing system and prevent a halt in the fracturing operation. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to control the pumps in the fracturing operation and operate the pumps to prevent damage and delays in the fracturing operation, based on the disclosure of Fischer et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/886,041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application, drawn to the same or similar subject matter, obviously encompass the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679